Citation Nr: 0932905	
Decision Date: 09/01/09    Archive Date: 09/14/09

DOCKET NO.  05-12 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder.

2.  Entitlement to service connection for a back strain 
condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel





INTRODUCTION

The Veteran served on active duty from March 1971 to March 
1973.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the Veteran's claim for 
service connection for a bilateral knee disorder and a back 
condition.  The Veteran disagreed and perfected an appeal.  

In an August 2007 decision, the Board remanded the issues for 
further evidentiary and procedural development.


FINDINGS OF FACT

1.  A preponderance of the competent medical evidence 
supports a finding that the Veteran has no current bilateral 
knee disorder.

2.  A preponderance of the competent medical evidence 
supports a finding that the Veteran's current back condition 
is not related to his active duty service.


CONCLUSIONS OF LAW

1.  Entitlement to service connection for a bilateral knee 
disorder is not warranted.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2008).

2.  Entitlement to service connection for a back strain 
condition is not warranted.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran generally contends that his bilateral knee 
disorder and back strain condition were incurred during his 
active duty service.  Specifically, he contends that as an 
honor guard for military burials he suffered deterioration of 
his knees and back by lifting heavy caskets.  He seeks 
service connection for both disorders.

The Board will first address preliminary matters and then 
render a decision on the issues on appeal.

Stegall concerns

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (the Court) held 
that compliance with remand instructions is neither optional 
nor discretionary.  The Court further held that the Board 
errs as a matter of law when it fails to ensure compliance 
with remand orders.

As noted above, the Board remanded the Veteran's claim for 
further procedural and evidentiary development.  
Specifically, the Board ordered VBA to provide the Veteran in 
writing with all legally required notice.  VBA was to contact 
the Veteran in writing and seek to obtain private medical 
treatment records not already contained in the Veteran's VA 
claims folder, and to obtain all VA medical treatment records 
from January 1, 2005, and associate any such records with the 
Veteran's VA claims folder.  Finally, VBA was ordered to 
provide the Veteran with notice of a medical examination and 
to provide the Veteran with a medical examination by an 
examiner who was to review the Veteran's VA claims folder and 
render an opinion whether the Veteran's bilateral knee and 
back conditions were related to the Veteran's active duty 
service.

Although VBA is required to comply with remand orders, it is 
substantial compliance, not absolute compliance that is 
required.  See Dyment v. West, 13 Vet.App. 141, 146-47 (1999) 
(holding that there was no Stegall violation when the 
examiner made the ultimate determination required by the 
Board's remand, because such determination "more that 
substantially complied with the Board's remand order").  The 
record shows that the Veteran was notified in a letter dated 
in September 2007 of all legally required notice, and that 
VBA also requested that the Veteran identify or provide any 
private medical treatment records pertaining to his service 
connection claim and which were not already part of his VA 
claims folder.  The record also shows VBA obtained VA medical 
treatment records from January 1, 2005, and that the Veteran 
was notified in a letter dated May 2009 of a medical 
examination.  Finally, the record includes the examination 
report of a June 2009 medical examination of the Veteran.  
The report includes an opinion regarding the etiology of the 
Veteran's conditions.

For those reasons, the Board finds that VBA substantially 
complied with the August 2007 remand.

Duties to notify and assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

In this case, VBA provided the Veteran with notice in letters 
dated December 2003, September 2007 and July 2008.  The 
notice letters dated December 2003 and September 2007 
informed the Veteran that to substantiate a claim for service 
connection the record evidence needed to show that he had an 
injury in military service or a disease that began in or was 
made worse during military service or an event in service 
causing injury or disease; a current physical or mental 
disability; and, a relationship between the current 
disability and an injury, disease or event in military 
service.  

In addition, the Veteran was notified in all letters that VA 
would make reasonable efforts to help him obtain evidence 
necessary to support his claim, including requests for any 
pertinent records held by Federal agencies, such as military 
records, and VA medical records. The Veteran was also 
informed that a medical examination would be provided or that 
a medical opinion would be obtained if it was determined that 
such evidence was necessary to make a decision on his claim.  

Further, the Board notes that the Veteran was informed in the 
September 2007 notice letter of how VA determines a 
disability rating and an effective date in accordance with 
the Court's holding in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

All notices were prior to the date of the last adjudication 
of the Veteran's claims in July 2009.  Thus, the Veteran had 
a meaningful opportunity to participate in the adjudication 
of his service connection claims.  See Overton v. Nicholson, 
20 Vet. App. 427, 435 (2006).  See also Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) 
(where the Federal Circuit Court held that a SOC or 
supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  As a matter of law, the provision 
of adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).  

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The RO has obtained the Veteran's 
service treatment records, has obtained all pertinent VA 
medical records and has obtained all private medical records 
identified by the Veteran.  The record also indicates the 
Veteran has received medical examinations pertaining to his 
claims, including in June 2009.  

VA has further assisted the Veteran throughout the course of 
this appeal by providing him with statements of the case 
which informed him of the laws and regulations relevant to 
his claim.  

For these reasons, the Board concludes that VA has fulfilled 
the duty to assist the Veteran in this case.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Board observes that the Veteran elected in 
writing in the April 2005 VA Form 9 substantive appeal not to 
seek a hearing before a Veterans Law Judge.

The Board will therefore proceed to a decision on the merits.  

Entitlement to service connection for a bilateral knee 
disorder.

Entitlement to service connection for a back strain 
condition.

Because the issues present similar facts and identical law, 
they will be discussed in a single analysis.

Relevant law and regulations
Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

In order to be considered for service connection, a claimant 
must first have a disability.  In Brammer v. Derwinski, 3 
Vet. App. 223 (1992), the Court noted that Congress 
specifically limited entitlement for service-connected 
disease or injury to cases where such incidents had resulted 
in a disability. See also Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992) [service connection may not be granted unless 
a current disability exists].  A "current disability" means a 
disability shown by competent medical evidence to exist. See 
Chelte v. Brown, 10 Vet. App. 268 (1997).  

Analysis

The Veteran contends that he injured his knees and back when 
he served as a member of a military burial unit during his 
active duty.  The stress of the labor involved in completing 
his duties rendered his knees and back to their present 
condition.  He seeks service connection for both conditions.

As noted above, in order to establish service connection for 
a claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson supra.  The Board will 
address each element in turn.

With regard to element (1), the evidence contains two VA 
medical examination reports dated June 2009.  The examiner 
reviewed the Veteran's VA claims folder and examined the 
Veteran.  The examiner diagnosed the Veteran with lumbar 
strain.  No diagnosis was made for a knee condition.  Indeed, 
the examiner stated that "I could make no specific anatomic 
nor pathologic diagnosis considering the Veteran's subjective 
complaints of bilateral knee pain."  The Board has reviewed 
the medical evidence of record and has not found a medical 
diagnosis of any knee condition, although there are 
references to complaints of bilateral knee pain.  However, 
the Court of Appeals for Veterans Claims (Court) has held 
that a symptom alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999).  So it is in this case with regard to the Veteran's 
bilateral knees.  

The Board finds that Hickson element (1) is satisfied with 
regard to the Veteran's lumbar strain, but is not satisfied 
with regard to the Veteran's bilateral knee condition because 
there is no diagnosis of a current disorder.  See Brammer 
supra.  For that reason, the Veteran's claim for entitlement 
to service connection for a bilateral knee disorder fails.

With regard to Hickson element (2) and the Veteran's claim 
for a back condition, the Board observes that in addition to 
the Veteran's statements that he injured his back during 
service, the record includes an August 19, 1971, service 
treatment record entry indicating that the Veteran complained 
of back pain and was assessed and treated for a back spasm.  
For that reason, the Board finds that element (2) is 
satisfied.

With respect to Hickson element (3) and the Veteran's claim 
for a back condition, the Board notes that the May 2009 
examiner provided the following opinion regarding a 
relationship between the Veteran's 1971 complaints of back 
pain and his current back strain:

The Veteran does have chronic complaints of lumbar 
strain.  This condition, however, is not related to 
the low backache for which the Veteran was seen in 
August of 1971 while in the military nor for which 
he was seen in April of 1971 while in the military.  
The rationale is such that the Veteran's file is 
silent for any further complaints.  The problem for 
which he was seen in 1971 was not severe and would 
have been described as rather mild and self-
limiting.

The Veteran's representative has argued that the VA 
examiner's statement that the Veteran has chronic complaints 
of lumbar strain equates to a continuity of symptomatology 
and thus is evidence showing a nexus between the incident in 
service and the current condition.  However, the medical 
evidence of record does not support such an argument.  There 
is no evidence of continuous complaints of back pain.  The 
mere fact of an in-service injury is not enough; there must 
be evidence of a chronic disability resulting from that 
injury. When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim. See 38 C.F.R. § 
3.303(b) (2008).  Here, there is no such evidence.

Nor is there any competent medical evidence linking the in-
service treatment of back spasm or pain to the current lumbar 
strain.  To the extent that the Veteran's statements can be 
construed to be such evidence, the Board notes that there is 
no evidence he is qualified to make such a medical 
determination.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].  Thus, his 
statements have little, if any, probative value.  

For those reasons, the Board finds that the evidence does not 
satisfy Hickson element (3) and that the claim fails for that 
reason.


ORDER

Entitlement to service connection for a bilateral knee 
disorder is denied.

Entitlement to service connection for a back strain condition 
is denied.




____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


